Peters, J.
Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered February 14, 2005, convicting defendant upon her plea of guilty of the crime of criminal possession of a forged instrument in the first degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to criminal possession of a forged instrument in the first degree and waived her right to appeal. She was thereafter sentenced to a prison term of 2V2 to 7V2 years. Defendant now appeals.
We affirm. Defendant’s challenge to the validity of her guilty plea is unpreserved for our review inasmuch as she failed to move to withdraw the plea or vacate the judgment of conviction (see People v Campbell, 29 AD3d 1083, 1083-1084 [2006]; People v Cain, 29 AD3d 1032, 1032-1033 [2006]). Moreover, the narrow exception to the preservation rule is inapplicable as nothing defendant stated during the plea proceedings cast doubt on her guilt or otherwise tended to negate a material element of the crime (see People v Phillips, 28 AD3d 939, 939-940 [2006]; People v McEnteggart, 26 AD3d 643, 643 [2006]). In any event, the record demonstrates that defendant knowingly, intelligently and voluntarily entered her guilty plea (see People v Grana, 29 AD3d 1084, 1084 [2006]; People v Trotter, 28 AD3d 947, 948 [2006]). Finally, given defendant’s waiver of the right to appeal, we decline to review the severity of her sentence (see People v Vance, 27 AD3d 1015, 1016-1017 [2006]), which we incidentally note was less than the maximum potential sentence allowed for by the negotiated plea agreement.
*986Crew III, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.